******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        MICKEY MINOR v. COMMISSIONER
               OF CORRECTION
                  (AC 34651)
            DiPentima, C. J., and Keller and West, Js.
       Argued February 3—officially released June 10, 2014

  (Appeal from Superior Court, judicial district of
               Tolland, Newson, J.)
  Albert J. Oneto IV, assigned counsel, for the appel-
lant (petitioner).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Maureen Platt, state’s
attorney, and Eva B. Lenczewski, supervisory assistant
state’s attorney, for the appellee (respondent).
                           Opinion

   DiPENTIMA, C. J. The petitioner, Mickey Minor,
appeals following the denial of his petition for certifica-
tion to appeal from the judgment of the habeas court
denying his amended petition for a writ of habeas cor-
pus. The petitioner claims that the habeas court (1)
abused its discretion in denying certification to appeal
and (2) improperly denied his claim that his criminal
trial counsel provided ineffective assistance in failing
to consult with, or to present the testimony of, an expert
in the field of forensic child psychology. We disagree,
and, accordingly, dismiss the appeal.
   After a jury trial, the petitioner was convicted of
sexual assault in the first degree in violation of General
Statutes (Rev. to 1999) § 53a-70 (a) (2) and two counts
of risk of injury to a child in violation of General Statutes
§ 53-21 (2). This court affirmed the judgment of convic-
tion on direct appeal and determined that the jury rea-
sonably could have found the following relevant facts.
See State v. Minor, 80 Conn. App. 87, 89, 832 A.2d 697,
cert. denied, 267 Conn. 907, 840 A.2d 1172 (2003). The
petitioner arranged to stay temporarily with the victim’s
mother at her home. Id., 89–90. It was during this stay, in
January, 2000, that the crimes occurred. Id. One assault
occurred when the victim, who was seven years old at
the time, went to sleep in her mother’s bed, where her
mother, brother, and the petitioner were sleeping. Id.,
90. The other assault happened during an indoor game
of hide-and-seek. Id. Following these assaults, the peti-
tioner ended his stay and left the victim’s home. Id.
Approximately six months later, the victim disclosed
the assaults to her mother. Id. The victim and her
mother then reported the assaults to the police. Id.
The petitioner eventually was convicted and sentenced.
Id., 94.
  Our review of the criminal trial proceedings reveals
the following. During the criminal trial, several inconsis-
tencies surfaced in the victim’s story as told to the
victim’s mother and to a clinical psychologist, Elizabeth
Donahue, and through the victim’s own trial testimony.
In particular, there were discrepancies about the
sequence of events: whether the assault in the mother’s
bed happened before or after the hide-and-seek assault,
and whether the assaults happened on consecutive or
nonconsecutive days. There was also conflicting testi-
mony about specific details of the assaults, circum-
stances surrounding the actual disclosure, and the
nature of the victim’s relationship with the petitioner.
Principally to explain the inconsistencies in the victim’s
story and her failure to disclose the abuse earlier, the
state offered the testimony of two experts in the field
of clinical psychology. One of the experts, Donahue,
conducted an interview with the victim shortly after the
abuse was reported. The other expert, Sidney Horowitz,
neither treated nor interviewed the victim.
   Donahue testified that children will often delay dis-
closure—and sometimes never make a disclosure—for
a number of reasons, including fear of getting into trou-
ble. She further testified on cross-examination that with
respect to the sequence of the assaults, she would
expect a child’s report to be reliable. When asked on
redirect examination to clarify her response, she testi-
fied: ‘‘It’s easier for a child to tell you what happened
on Saturday and perhaps have it in some sort of correct
order than to tell you which Saturday it was that it
happened in time.’’ When asked about a child’s ability to
tell ‘‘details about what happened first, what happened
second,’’ she testified: ‘‘Again, it’s what relevance it’s
had to that child, how they’ve made sense of it in their
head, how many times they’ve told the story. It’s hard
to tell.’’
   Regarding her clinical interviewing techniques,
Donahue testified that her standard method of inter-
viewing was to allow a child to give a narrative first
and then to follow up with more specific questions to
fill in details. She also testified that during her inter-
views she would look for signs of a child ‘‘parroting
somebody else’s words.’’ When asked if she saw such
signs during her interview with the victim, she testified:
‘‘The information that [the victim] gave me was given
to me in the language of a seven or eight year old
child . . . .’’
   Like Donahue, Horowitz offered testimony about a
child’s delayed disclosure and ‘‘sequential processing’’
of abuse. Essentially, Horowitz testified that it would
be the exception, not the rule, for a seven year old child
to report abuse immediately, unless the abuse was done
by an absolute stranger and associated with significant
physical trauma. Moreover, he testified that the
‘‘sequential processing’’ of an adult is more developed
than that of a child, so whereas an adult might place
events in a precise order, a child might look more at
the ‘‘big picture.’’ When asked, hypothetically, if a seven
year old child might be inconsistent in sequencing two
events, Horowitz testified that such behavior would be
consistent with his understanding of a child’s sequenc-
ing process. Defense counsel did not cross-examine
Horowitz.
  Turning to the proceedings underlying this appeal,
the petitioner filed an amended petition for a writ of
habeas corpus claiming, among other things, that his
criminal trial counsel, David Channing, had provided
ineffective assistance in failing (1) to ‘‘adequately cross-
examine, impeach, and otherwise challenge’’ the testi-
mony of the victim, the victim’s mother, Donahue, Horo-
witz, and a police detective, and (2) to ‘‘present the
testimony of an expert with an expertise in investigating
and assessing child sexual abuse allegations.’’ After
reviewing the criminal trial transcripts and considering
the testimony at the habeas trial of Channing, Donahue,
Horowitz, and an additional clinical psychologist, David
Mantell, the habeas court denied the amended petition.
The court found that Channing’s performance was not
deficient and that the petitioner failed to prove that he
had been prejudiced. The court then denied the petition
for certification to appeal. This appeal followed.
   The standard of review and relevant legal principles
are well known. ‘‘Faced with the habeas court’s denial
of certification to appeal, a petitioner’s first burden is
to demonstrate that the habeas court’s ruling consti-
tuted an abuse of discretion. . . . If the petitioner suc-
ceeds in surmounting that hurdle, the petitioner must
then demonstrate that the judgment of the habeas court
should be reversed on its merits. . . . To prove an
abuse of discretion, the petitioner must demonstrate
that the [resolution of the underlying claim involves
issues that] are debatable among jurists of reason; that
a court could resolve the issues [in a different manner];
or that the questions are adequate to deserve encourage-
ment to proceed further. . . . If this burden is not satis-
fied, then the claim that the judgment of the habeas
court should be reversed does not qualify for consider-
ation by this court.’’ (Internal quotation marks omitted.)
Perillo v. Commissioner of Correction, 149 Conn. App.
58, 60–61,     A.3d      (2014).
   ‘‘The petitioner’s right to the effective assistance of
counsel is assured by the sixth and fourteenth amend-
ments to the federal constitution, and by article first,
§ 8, of the constitution of Connecticut. In Strickland v.
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L.
Ed. 2d 674 (1984), the United States Supreme Court
established that for a petitioner to prevail on a claim
of ineffective assistance of counsel, he must show that
counsel’s assistance was so defective as to require
reversal of [the] conviction. . . . That requires the peti-
tioner to show (1) that counsel’s performance was defi-
cient and (2) that the deficient performance prejudiced
the defense. . . . Unless a [petitioner] makes both
showings, it cannot be said that the conviction . . .
resulted from a breakdown in the adversary process
that renders the result unreliable. . . .
   ‘‘With respect to the performance component of the
Strickland test, [t]o prove that his counsel’s perfor-
mance was deficient, the petitioner must demonstrate
that trial counsel’s representation fell below an objec-
tive standard of reasonableness. . . . Because of the
difficulties inherent in making the evaluation, a court
must indulge a strong presumption that counsel’s con-
duct falls within the wide range of reasonable profes-
sional assistance; that is, the [petitioner] must
overcome the presumption that, under the circum-
stances, the challenged action might be considered
sound trial strategy. . . .
  ‘‘With respect to the prejudice component of the
Strickland test, the petitioner must demonstrate that
counsel’s errors were so serious as to deprive the [peti-
tioner] of a fair trial, a trial whose result is reliable.
. . . It is not enough for the [petitioner] to show that
the errors had some conceivable effect on the outcome
of the proceedings. . . . Rather, [t]he [petitioner] must
show that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable
probability is a probability sufficient to undermine con-
fidence in the outcome. . . . When a [petitioner] chal-
lenges a conviction, the question is whether there is
a reasonable probability that, absent the errors, the
factfinder would have had a reasonable doubt respect-
ing guilt.’’ (Internal quotation marks omitted.) Smith
v. Commissioner of Correction, 148 Conn. App. 517,
523–25, 85 A.3d 1199 (2014).
  ‘‘We employ plenary review in examining the legal
conclusions of the habeas court, and we consider
whether those conclusions are legally and logically cor-
rect and supported by the factual record. . . . This
court cannot disturb the underlying facts found by the
habeas court unless they are clearly erroneous. . . .
Further, the habeas judge is the sole arbiter of the
credibility of witnesses and the weight to be given to
their testimony.’’ (Citations omitted; internal quotation
marks omitted.) Id., 522–23.
   Rather than decide if Channing’s performance was
deficient under Strickland, we consider whether the
petitioner suffered prejudice as a result of Channing’s
performance. See Fernandez v. Commissioner of Cor-
rection, 291 Conn. 830, 835, 970 A.2d 721 (2009) (court
can find against petitioner on either performance or
prejudice prong); Staton v. Commissioner of Correc-
tion, 148 Conn. App. 427, 434 n.3, 84 A.3d 947 (2014)
(when petitioner fails to satisfy prejudice prong, there
is no need to evaluate claim under performance prong).
A court ruling on prejudice ‘‘must consider the totality
of the evidence before the judge or the jury. . . . Some
errors will have had a pervasive effect on the inferences
to be drawn from the evidence, altering the entire evi-
dentiary picture, and some will have had an isolated,
trivial effect. Moreover, a verdict or conclusion only
weakly supported by the record is more likely to have
been affected by errors than one with overwhelming
record support. . . . The benchmark for judging any
claim of ineffectiveness must be whether counsel’s con-
duct so undermined the proper functioning of the
adversarial process that the trial cannot be relied on
as having produced a just result.’’ (Citations omitted;
internal quotation marks omitted.) Gaines v. Commis-
sioner of Correction, 306 Conn. 664, 688–89, 51 A.3d
948 (2012).
   At the habeas trial, the petitioner presented testimony
from Donahue, Horowitz, and Mantell. Donahue testi-
fied that at the time of her interview with the victim,
she knew that children could be coached to fabricate
sexual abuse allegations. She further testified that it
was not her duty to consider, investigate or rule out
alternate explanations for the victim’s abuse allega-
tions, for example whether the victim was fabricating
or being told to fabricate. According to her, that duty
lay with the Department of Children and Families and
the police.
   Similarly, Horowitz testified that there was an under-
standing in the field of psychology, around the time of
Donahue’s interview with the victim, that a child could
be coached to make false sexual abuse allegations.
Additionally, Horowitz testified that a forensic inter-
viewer at that time had a duty to consider alternate
explanations for abuse allegations. Horowitz further
testified that inconsistencies by a seven year old child
with respect to the sequence of events possibly would
be consistent with fabrication. Finally, Horowitz testi-
fied that there are many circumstances and factors
influencing a child’s disclosure of sexual abuse, includ-
ing whether the abuser lives in the child’s home.
   Mantell also testified that Donahue had a duty to
conduct a complete and unbiased investigation into
the sexual abuse allegations. According to Mantell, a
complete investigation would have considered alternate
explanations for the abuse allegations, including
whether the victim’s mother coached the victim to fabri-
cate.1 When later asked if Donahue conducted an unbi-
ased interview, Mantell testified: ‘‘I think it was a
confirmatory interview. She set out to gather—the way
she states it, she set out to get detail[s] about the allega-
tion that she was informed about before she started
the interview. So that means she had an agenda and
that agenda, I think, indicates a bias.’’ Mantell further
testified that upon discovering, among other things, that
the victim and the petitioner had communicated after
the events, the victim should have been reinterviewed
to explore motives to fabricate. On cross-examination,
however, Mantell testified that upon reviewing the evi-
dence presented at the criminal trial, he did not find
any definitive evidence indicating that the victim had
been coached. Finally, challenging Horowitz’ criminal
trial testimony regarding delayed disclosures, Mantell
testified that the particular circumstances of this case
would be more closely associated with a prompt disclo-
sure rather than a delayed disclosure.2
  The habeas court credited the testimony of Donahue,
Horowitz, and Mantell, but observed that all three
experts were not ‘‘overly definitive’’ and offered some-
what different testimony about whether a forensic inter-
viewer at the time of Donahue’s interview had a clear
duty to investigate, consider or rule out alternate expla-
nations for abuse allegations. Weighing all the testi-
mony, the court found that all three experts agreed
that the scope of that duty varied according to the
circumstances of an individual forensic interview.
   On appeal, the petitioner claims that Channing pro-
vided ineffective assistance in failing to consult with,
or to present the testimony of, an expert in the field of
forensic child psychology.3 Relying primarily on Gers-
ten v. Senkowski, 426 F.3d 588 (2nd Cir. 2005), cert.
denied sub nom. Artus v. Gersten, 547 U.S. 1191, 126
S. Ct. 2882, 165 L. Ed. 2d 894 (2006), the petitioner
argues that had the jury been presented with the testi-
mony elicited at the habeas trial, it would have discred-
ited the victim’s testimony, and the result of the
proceeding would have been different. In support of
his overarching argument, he points to weaknesses in
the state’s case: no physical evidence of sexual assault,
no other witnesses to the sexual assault, and inconsis-
tencies in the victim’s story. The state’s case, he contin-
ues, rested on the victim’s testimony and Donahue’s
and Horowitz’ explanation for the victim’s delayed dis-
closure and the inconsistencies in her story. He thus
concludes that it was essential to rebut the testimony
of Donahue and Horowitz, which in turn, required Chan-
ning either to present the testimony of a defense expert
or to consult with a defense expert in order to conduct
an informed cross-examination. We are not persuaded.
   In denying this claim, the habeas court concluded
that the petitioner failed to meet his burden of proving
prejudice under Strickland. The court found that the
testimony of the three experts was ‘‘not [nearly as]
polarizing’’ as claimed by the petitioner and thus insuffi-
cient to establish prejudice. The court reasoned that the
jury’s verdict rested mainly on the victim’s credibility:
‘‘[E]ven with the inconsistencies and the inability to
remember, and at times remembering events [that] hap-
pened before they happened or after they happened,
the jury believed ultimately that the victim was telling
the truth.’’ Accordingly, the court concluded that the
omitted testimony of the three experts would not have
changed the jury’s assessment of the victim’s credibility
sufficiently to establish prejudice. We agree.
  The record in this case supports the habeas court’s
determination that the petitioner failed to prove with
reasonable probability that the testimony elicited at the
habeas trial would have resulted in a different outcome.
As the court found, Mantell’s testimony was not as
compelling as the petitioner maintains. See., e.g.,
Thomas v. Commissioner of Correction, 141 Conn.
App. 465, 472, 62 A.3d 534 (‘‘[t]he failure of defense
counsel to call a potential defense witness does not
constitute ineffective assistance unless there is some
showing that the testimony would have been helpful in
establishing the asserted defense’’ [internal quotation
marks omitted]), cert. denied, 308 Conn. 939, 66 A.3d
881 (2013). Mantell never testified that Donahue or
Horowitz reached incorrect conclusions. Although he
testified that Donahue conducted an incomplete and
biased interview, he did not testify that a complete and
unbiased interview would have resulted, with reason-
able probability, in a different conclusion regarding the
victim’s credibility. In fact, Mantell conceded on cross-
examination that he could not find any definitive evi-
dence pointing to fabrication by the victim.
   Additionally, Mantell testified that the circumstances
of this case would be more closely associated with a
prompt disclosure than a delayed disclosure. At first
glance, that testimony appears to be at odds with Horo-
witz’ criminal trial testimony, which was that it would
be the exception for a child in the victim’s circum-
stances to report abuse immediately. Mantell later quali-
fied his conclusion: ‘‘There’s no agreement within the
literature as to what timeliness versus delay means.
And researchers use different time periods to designate
a delay. For some, it’s anything more than a month; for
others, it’s after three months; or still others, it’s after
six months; or still others, it’s a delay of more than
a year.’’ On the basis of that testimony, the victim’s
disclosure six months after the assaults would appear
to fall within the imprecise range of timeliness and
delay. Accordingly, Mantell’s testimony about disclo-
sure would not have contradicted Horowitz’ testi-
mony entirely.
   It is true that the jury never heard Donahue specifi-
cally testify that it was not her duty to consider, investi-
gate or rule out alternate explanations. Through
Donahue’s criminal trial testimony, however, the jury
was presented with information on the general topic
of fabrication. On redirect examination, for example,
Donahue was asked if during her interview she saw
signs of the victim ‘‘parroting somebody else’s words.’’
She testified that the victim recounted her story in the
language of a seven or eight year old child. So, although
Donahue’s interviewing methods were not explored
fully, the jury was presented with sufficient information
to make it aware of the potential for fabrication during
Donahue’s interview with the victim.
  Finally, contrary to the petitioner’s assertions, this
case is distinguishable from Gersten v. Senkowski,
supra, 426 F.3d 588, a child sexual abuse case in which
the United States Court of Appeals for the Second Cir-
cuit found that defense counsel provided ineffective
assistance. Id., 615. Under the particular circumstances
of that case, the interpretation of indirect physical evi-
dence of sexual abuse by a medical expert was funda-
mental to the prosecution’s case at the criminal trial.
The prosecution presented an expert who testified that
his medical examination of the child revealed indirect
physical evidence indicative of sexual penetration. Id.,
594–95. The Second Circuit characterized that testi-
mony as ‘‘the most extensive corroboration that any
crime occurred.’’ Id., 608. Unlike the medical expert
testimony in Gersten, the expert testimony at the peti-
tioner’s criminal trial was not fundamental to the state’s
case. Instead, the state’s case focused primarily on the
victim’s testimony. Nor was the testimony of Donahue
or Horowitz as corroborative as the expert testimony
in Gersten.
   In its ruling on prejudice, the Second Circuit consid-
ered the harm resulting from defense counsel’s failure
to present a medical expert together with the harm
from defense counsel’s failure to present a psychologi-
cal expert. Id., 611–12. In other words, it combined both
deficiencies in its assessment of prejudice. As stated
previously, the medical expert testimony was of pri-
mary focus at the criminal trial, and thus, presumably
the omitted medical testimony offered at the habeas
trial had a greater effect than the omitted psychological
testimony. Id., 612. Because of the approach to preju-
dice taken by the Second Circuit, it is unclear whether
the omitted psychological testimony in Gersten, stand-
ing alone, would have prejudiced the petitioner. Gersten
is distinguishable on other grounds as well. There,
defense counsel presented a psychological expert at
the habeas trial who testified that the prosecution’s
expert’s theories at the criminal trial ‘‘lacked any scien-
tific validity.’’ Id., 611. In the present case, as the habeas
court properly determined, the psychological expert
testimony was not as definitive.
   We therefore agree with the habeas court that the
petitioner failed to demonstrate with reasonable proba-
bility that the testimony of a defense expert, or a more
forceful and comprehensive cross-examination of
Donahue or Horowitz, would have resulted in a different
outcome. As the habeas court correctly found, the case
rested largely on the victim’s credibility, and ultimately,
the jury credited the victim’s testimony despite defense
counsel’s emphasizing the inconsistencies in her story.
   We conclude that the petitioner has failed to establish
that the issues he has raised are debatable among jurists
of reason, that a court could have resolved them in a
different manner or that the questions he has raised are
adequate to deserve encouragement to proceed further.
Accordingly, the habeas court did not abuse its discre-
tion in denying the petition for certification to appeal.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
     We note that there was substantial evidence to refute the alternate theory
of defense that the victim’s mother coached the victim to fabricate. The
mother, for example, did not report the abuse to the authorities immediately
after the victim disclosed it. Instead, she informed the victim of the severity
of the allegations and asked her on several occasions to consider if she
truly did wish to come forward with the allegations.
   2
     In support of his conclusion, Mantell pointed to the fact that the petitioner
‘‘was not a complete stranger,’’ ‘‘was known to the family,’’ had been in the
home for a very short period of time and then left, and had not made ‘‘great’’
threats of violence to the victim.
   3
     In his appellate brief, the petitioner raises several additional alleged
deficiencies, including Channing’s failure to read or request a copy of the
police report, failure to timely receive Department of Children and Families’
records, and failure to conduct an adequate pretrial investigation into the
timing of the assaults. These alleged deficiencies were not raised before
the habeas court and were not asserted in the petitioner’s amended petition
for a writ of habeas corpus or his petition for certification to appeal. We
thus do not consider them on appeal. See, e.g., Henderson v. Commissioner
of Correction, 129 Conn. App. 188, 198, 19 A.3d 705 (‘‘A reviewing court
will not consider claims not raised in the habeas petition or decided by the
habeas court. . . . Appellate review of claims not raised before the habeas
court would amount to an ambuscade of the [habeas] judge.’’ [Citations
omitted; internal quotation marks omitted.]), cert. denied, 303 Conn. 901,
31 A.3d 1177 (2011).